DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of claim 4 that the bolster material has a portion received around the applicator element was not described since the device having first and second pieces of bolster material (as shown in FIG. 28-30) are devoid of a portion around the applicator element.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said bolster material" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Further, the limitation is indefinite because it is unclear if the bolster material refers to the first and/or second piece of bolster material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 6, 14-15, and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,752,965 (Francis) in view of US 2003/0120284 (Palacios).
1. Francis discloses the invention substantially as claimed as discussed above and further discloses the first and second pieces of bolster material including an adhesive (adhesive 16) applied after removal from the sterile package such that Francis does not disclose a sterile package containing the medical device with first and second pieces of bolster material having an adhesive coating layer comprising a dried adhesive material carried on a surface of the bolster material. Palacios teaches a medical device in the same field of endeavor contained within a sterile package where a piece of bolster material includes an adhesive coating layer comprising a dried adhesive material carried on a surface of the bolster material (P0046) for the purpose of pre-applying an adhesive to the bolster material which is protected during shipping and handling with a release paper (P0046) and as an equivalent medical device to a point of use adhesive application (P0046). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the medical device of Francis to contain a medical device within a sterile package where the medical device includes a bolster material with an adhesive coating layer as taught by Palacios in order to pre-apply the adhesive to the bolster material which is protected during shipping and handling with a release paper and since Palacios teaches the equivalency of pre- and post-application of adhesives to bolster materials.
2. The first and second pieces of bolster material are a bioresorbable synthetic polymer (e.g., see “synthetic pledge material” at col. 8, ln. 26 and discussion of bioabsorbability at “Other Publications” and col. 4, lns. 15-16).
3. The first and second pieces of bolster material each comprise a multilaminate bolster material (see P0075 of Palacios).
4. The bolster material has at least one portion received around the applicator element (see pledget material 12, 14 being received around exterior surface of pressure equalization member 20 at FIG. 2B). 
6. The first and second pieces of bolster material comprises collagen (see bovine pericardium at col. 8, lns. 20-22). 
14. The applicator element comprises a compressible material (see pressure equalization member 20 of “foam plastic”). 
15. The compressible material is a polymer foam (see pressure equalization member 20 of “foam plastic”).
22. The overlying portions of the applicator element are configured with a sufficiently low coefficient of friction so as to be slidable in relation to the surfaces of the overlying portion (FIG. 2B; col. 10, lns. 18-48).
23. Francis discloses the invention substantially as claimed as discussed above but is silent regarding the thickness of the first and second pieces of bolster material such that it does not disclose the thickness being 50 to 1000 microns. Palacios teaches a medical device in the same field of endeavor where the bolster material is 50 to 1000 microns (P0074). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of first and second pieces of bolster material of Francis to be 50 to 1000 microns as taught by Palacios as applicant appears to have placed no criticality on the claimed range (see P0067 indicating the claimed range forming one of many potential ranges) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
24. The adhesive is covered by a release paper (see P0046 of Palacios).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,752,965 (Francis) in view of US 2003/0120284 (Palacios), as applied to claim 6 above, and further in view of US 2004/0093029 (Zubik).
Francis discloses the invention substantially as claimed as discussed above and further discloses the first and second pieces of bolster material being bovine pericardium at col. 8, lns. 20-22 but does not disclose the material including extracellular matrix material. Zubik teaches bolster material in the same field of endeavor including extracellular matrix material (see porcine small intestinal submucosa at P0038-P0039). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bolster material of Francis to include extracellular matrix material as taught by Zubik, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and it appears that the prior art of Francis would perform equally as well as the claimed invention.  In re Leshin, 125 USPQ 416.
Claims 11-13 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,752,965 (Francis) in view of US 2003/0120284 (Palacios), as applied to claim 1 above, and further in view of US 2005/0059997 (Bauman).
Francis discloses the invention substantially as claimed as discussed above but does not disclose the first and second pieces of bolster material and the applicator element include weakened areas. Bauman teaches a medical device in the same field of endeavor where a piece of bolster material (e.g., outer circumferential portion of buttresses at FIG. 2E) and an applicator element (e.g., inner portion of buttresses at FIG. 2E) include a weakened area (slits 32) adapted for creating a separation in the bolster material and in the applicator element (FIG. 3A; P0008 and P0031-P0032) for the purpose of adding flexibility to the bolster material and applicator element (P0008). The applicator element is made of a material susceptible to manual tearing (e.g., due to slits 32). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first and second pieces of bolster material and applicator element of Francis to include weakened areas as taught by Bauman in order to add flexibility to the bolster material and applicator element.
Response to Arguments
Applicant's arguments filed 05/11/2022 have been fully considered but they are not persuasive. Regarding the rejection of claim 4 under 35 U.S.C. 112, first paragraph, Examiner notes that Applicant has not submitted any arguments as to why the rejection is improper such that it is being repeated in this Office action.
Applicant's arguments filed 05/11/2022 have been fully considered and they are partially persuasive. Regarding the rejection of claims 4 and 23 under 35 U.S.C. 112, second paragraph, Applicant’s arguments are persuasive regarding claim 23. However, the rejection of claim 4 is repeated in this Office action since the claim has not been amended and Applicant has not submitted any arguments as to why the rejection is improper.
Applicant’s arguments, see page 8, filed 05/11/2022, with respect to the rejection under 35 U.S.C. 102(b) as being anticipated by US 5,752,965 (Francis) have been fully considered and are persuasive.  Specifically, Applicant argues that the claims require the adhesive layers to be present on the first and second bolster materials while the deice is contained within the sterile package. Examiner agrees and notes that Francis does not teach limitation. The rejection has been withdrawn. 
Applicant's arguments filed 05/11/2022 have been fully considered but they are not persuasive. Regarding the rejection under 35 U.S.C. 103 as being obvious over US 5,752,965 (Francis) in view of US 2003/0120284 (Palacios), Applicant argues that Francis teaches away from an adhesive as taught by Palacios since Francis teaches benefits of using a tacky liquid adhesive in combination with a bolster material of bovine pericardium. This argument is not found persuasive since Francis teaches these benefits specifically in regards to a bolster material of a bovine pericardium, rather than all bolster materials (col. 11, lns. 29-44). Francis further teaches that its bolster material can be one of many materials including a synthetic pledget material, with a bovine pericardium bolster material being one option of many alternatives (col. 8, lns. 20-26). The teachings of Francis noting the benefits of a liquid adhesive in combination with a bovine pericardium bolster material do not teach away from a dried adhesive layer on bolster materials in general or even necessarily with a bovine pericardium pledge material since teaches the benefits of one option cannot be equated to teaching away from or the disadvantages of another option. As such, Applicant’s argument is not found persuasive.
Applicant further argues that Palacios teaches a bolster material of ePTFE which has “vastly different properties to “bovine pericardium” or other natural materials” at page 9, filed 05/11/2022. Examiner notes again that Francis teaches bolster materials of many different materials including synthetic materials. Further, the claims do not require the bolster materials to be bovine pericardium or even natural. As such, Applicant’s argument is not found persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771